Exhibit 10.1


FIRST AMENDMENT TO CREDIT AGREEMENT
FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of April 1,
2019, but made effective as of November 30, 2018, by and among GP STRATEGIES
CORPORATION, a Delaware corporation (the “Parent”), GENERAL PHYSICS (UK) LTD., a
company organized and existing under the law of England and Wales with company
number 03424328 (“General Physics UK”), GP STRATEGIES HOLDINGS LIMITED, a
company organized and existing under the law of England and Wales with company
number 06340333 (“GP Holdings UK”), GP STRATEGIES LIMITED, a company organized
and existing under the law of England and Wales with company number 08003789
(“GP Strategies Limited”), and GP STRATEGIES TRAINING LIMITED, a company
organized and existing under the law of England and Wales with company number
08003851 (“GP Strategies Training UK”; together with the Parent, General Physics
UK, GP Holdings UK and GP Strategies Limited, each a “Borrower” and
collectively, the “Borrowers”), GP CANADA HOLDINGS COPRORATION, a Delaware
corporation (“Guarantor”; together with the Borrowers, each a “Loan Party” and
collectively, the “Loan Parties”), the Lenders parties hereto, and PNC BANK,
NATIONAL ASSOCIATION, in its capacity as administrative agent for the Lenders
(hereinafter referred to in such capacity as the “Administrative Agent”).
BACKGROUND
A.The Borrowers are parties to a Credit Agreement, dated as of November 30, 2018
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrowers, the Guarantor. the lenders party thereto
(collectively, the “Lenders”) and the Administrative Agent;
B.    The Guarantor is a party to the Continuing Agreement of Guaranty and
Suretyship, dated as of November 30, 2018, in favor of the Administrative Agent
pursuant to which, inter alia, the Guarantor guaranteed the payment and
performance of the Obligations (as defined in the Credit Agreement);
C.    It was the intention of the parties to the Credit Agreement to permit
deductions to net income for Enterprise Resource Planning System (referred to as
the ERP system) expenses incurred prior to December 31, 2018 to be added back in
calculating Consolidated EBITDA for purposes of the Credit Agreement; and
D.    It was the intention of the parties to the Credit Agreement that the
Borrowers cause the Subsidiaries (other than a Foreign Subsidiary or Foreign
Subsidiary Holdco) acquired by the Parent as part of the TTI Acquisition to
become a party to the Credit Agreement and any applicable Collateral Documents
and that the Loan Parties take such further actions with respect to the TTI
Acquisition as set forth in clause (ii) of Section 8.1.12 [Additional
Collateral; Joinder of Subsidiaries] of the Credit Agreement;
E.    In connection with the TTI Acquisition, the Borrowers have requested that
the Administrative Agent agree that, solely with respect to the TTI Acquisition,
the period to comply


DMEAST #37068871 v7



--------------------------------------------------------------------------------




with Sections 8.2.6(iii)(B) and (C) of the Credit Agreement be extended to May
6, 2019 (or such later date as the Administrative Agent may agree in its
discretion) as permitted pursuant to the terms of the Credit Agreement;
F.    In connection with the TTI Acquisition, the Parent has transferred the
Equity Interest of TTI Japan Corporation to GP Strategies Singapore (Asia) Pte.
Ltd. and the Borrowers have requested that the Required Lenders consent to such
transfer (the “TTI Japan Reorganization”);
G.    As a result of the implementation of the ERP system during the fourth
quarter of 2018, the Parent experienced unanticipated delays in completing the
year end closing period and, accordingly, the Borrowers have requested an
extension of the period of time to deliver the audited financial statements for
the Parent for the fiscal year ended December 31, 2018 to April 2, 2019;
H.    It was the intent of the Borrowers to set forth the existing intercompany
loans outstanding as of the Closing Date (the “Closing Date Existing
Intercompany Loans”) on Schedule 8.2.1 and Schedule 8.2.4 of the Credit
Agreement and the Borrowers have requested that the Required Lenders agree to
amend and supplement Schedule 8.2.1 and Schedule 8.2.4 of the Credit Agreement
accordingly;
I.    The Borrowers have requested that the Required Lenders agree to amend
Section 8.2.1 of the Credit Agreement to permit the investments in members of
the Group that are not Loan Parties in an aggregate amount after the Closing
Date not to exceed at any time outstanding $10,000,000 permitted under Section
8.2.4 of the Credit Agreement to be in the form of intercompany loans such that
such investments may be made in the form of a capital contribution or
intercompany loan or advance;
J.    The Required Lenders have agreed to (i) amend (a) the definition of
Consolidated EBITDA in Section 1.1 of the Credit Agreement to permit the add
backs described above in calculating Consolidated EBITDA, (b) Section 8.1.12(ii)
of the Credit Agreement to provide that the Loan Parties shall comply with
Section 8.1.12(ii) of the Credit Agreement with respect to the TTI Acquisition
on or before May 6, 2019 (or such later date as the Administrative Agent may
agree in its discretion), (c) Section 8.3.2 of the Credit Agreement to extend
the date for the delivery of the audited financial statements of the Parent to
April 2, 2019, (d) Schedule 8.2.1 and Schedule 8.2.4 of the Credit Agreement to
include the Closing Date Existing Intercompany Loans and (e) Section 8.2.1 to
permit investments in members of the Group that are not Loan Parties to be made
as intercompany loans, (ii) consent to the TTI Japan Reorganization and (iii)
waive each Potential Default or Event of Default, if any, relating to the
failure to (a) disclose the Closing Date Existing Intercompany Loans in Schedule
8.2.1 and Schedule 8.2.4 of the Credit Agreement, (b) comply on or before the
date hereof with Section 8.2.9 solely in connection with the TTI Acquisition (it
being agreed that such date shall be extended to May 6, 2019, or such later date
as the Administrative Agent may agree in its sole discretion) and (c) obtain the
consent of the Required Lenders to consummate the TTI Japan Reorganization,
subject to the terms and conditions hereof, including that such amendments be
made effective as of the Closing Date.


DMEAST #37068871 v7    2



--------------------------------------------------------------------------------




NOW, THEREFORE, in consideration of the foregoing and for other consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:
1.Terms. Capitalized terms used herein (including in the Background section
above) and not otherwise defined herein shall have the meanings given to such
terms in the Credit Agreement.
2.    First Amendment Effective Date Amendments. Effective as of the First
Amendment Effective Date (as defined below), the Credit Agreement is hereby
amended as follows:
(a)    Clause (i)(g) of the definition of “Consolidated EBITDA” in Section 1.1
of the Credit Agreement is hereby amended to read in full as follows:
“(g) (I) documented non-recurring restructuring and severance expenses incurred
prior to the Closing Date, and (II) documented expenses associated with the
Enterprise Resource Planning system (sometimes referred to as the ERP system)
incurred on or prior to December 31, 2018,”.
(b)    Clause (ii) of Section 8.1.12 of the Credit Agreement is hereby amended
by (i) deleting the phrase “after the Closing Date” the one time it appears
therein and replacing it with the phrase “on or after the Closing Date” and (ii)
inserting immediately after the phrase “twenty (20) Business Days” the following
parenthetical: “(or, solely with respect to any Subsidiary acquired in
connection with the TTI Acquisition, on or before May 6, 2019)”.
(c)    Section 8.2.1 of the Credit Agreement is hereby amended by deleting the
word “and” at the end of clause (xviii), replacing the period at the end of
clause (xix) with “; and”, and inserting a new clause (xx) immediately after
clause (xix) which shall read as follows:
“(xx)    intercompany Indebtedness permitted under Section 8.2.4(vii)”.
(d)    Section 8.2.9 of the Credit Agreement is hereby amended by deleting the
phrase “formed or acquired after the Closing Date” the two times it appears
therein and substituting in lieu thereof each time the phrase “formed or
acquired on or after the Closing Date”.
(e)    Section 8.3.2 of the Credit Agreement is hereby amended by deleting the
words “in any event within ninety (90) days after the end of each fiscal year of
the Parent” and replacing such words with the following: “in any event by (i)
April 2, 2019 with respect to the fiscal year of the Parent ending December 31,
2018 and (ii) within ninety (90) days after the end of each fiscal year of the
Parent thereafter”.
(f)    Schedule 8.2.1 and Schedule 8.2.4 of the Credit Agreement are each hereby
supplemented by adding the intercompany loans set forth on Exhibit A attached
hereto.


DMEAST #37068871 v7    3



--------------------------------------------------------------------------------




3.    Consent. The Lenders hereby consent to the consummation of the TTI Japan
Reorganization.
4.    Representations and Warranties. Each Loan Party hereby represents and
warrants to the Administrative Agent and the Lenders that:
(a)    The representations and warranties of the Loan Parties set forth in the
Credit Agreement and the other Loan Documents are true and correct (i) in the
case of representations and warranties qualified by materiality, in all respects
and (ii) otherwise, in all material respects, in each case on and as of the date
hereof (except to the extent that such representations and warranties relate to
an earlier date in which case such representations and warranties that expressly
relate to an earlier date are true and correct, in the case of such
representations and warranties qualified by materiality, in all respects, and
otherwise in all material respects, as of such earlier date);
(b)    This Amendment (i) has been duly and validly executed and delivered by
each Loan Party, and (ii) constitutes the legal, valid and binding obligation of
each Loan Party enforceable against such Loan Party in accordance with its terms
except to the extent that enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally or by general principles of equity
relating to enforceability (including laws or judicial decisions limiting the
right to specific performance);
(c)    Neither the execution and delivery of this Amendment by the Loan Parties,
nor compliance with the terms and provisions hereof by any of the Loan Parties
will conflict with, constitute a default under or result in any breach of
(i) the terms and conditions of the certificate of incorporation, bylaws,
certificate of formation, limited liability company agreement, charter or other
organizational documents of any Loan Party or (ii) any Law or any material
agreement or instrument or order, writ, judgment, injunction or decree to which
any Loan Party or any of its Subsidiaries is a party or by which it or any of
its Subsidiaries is bound or to which it is subject, or result in the creation
or enforcement of any Lien, charge or encumbrance whatsoever upon any property
(now or hereafter acquired) of any Loan Party or any of its Subsidiaries (other
than Liens granted under the Loan Documents);
(d)    No consent, approval, exemption, order or authorization of, or a
registration or filing with, any Official Body or any other Person is required
by any Law or any agreement in connection with the execution, delivery and
carrying out of this Amendment, the Credit Agreement (as amended hereby), and
any other agreements contemplated hereby or thereby, other than those that have
been obtained or made.
(e)    After giving effect to this Amendment, no Event of Default or Potential
Default exists or is continuing.


DMEAST #37068871 v7    4



--------------------------------------------------------------------------------




5.    Conditions Precedent. This Amendment shall become effective on the date
(the “First Amendment Effective Date”) when each of following conditions
precedent is satisfied:
(a)    The Administrative Agent shall have received counterparts of this
Amendment executed by the Loan Parties, the Administrative Agent and the
Required Lenders; and
(b)    The Administrative Agent shall have received, to the extent invoiced,
reimbursement of all reasonable fees and expenses of counsel to the
Administrative Agent required to be paid or reimbursed by the Borrower
hereunder.
6.    Affirmations.
(a)    Each Loan Party hereby: (i) ratifies and affirms all the provisions of
the Credit Agreement and the Loan Documents as amended hereby, (ii) agrees that
(except as expressly set forth in this Amendment) the terms and conditions of
the Credit Agreement and the other Loan Documents, including the security
provisions set forth therein, shall remain unaltered and shall continue in full
force and effect as supplemented and amended hereby and that all of its
obligations thereunder shall be valid and enforceable, except to the extent that
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting the enforcement of creditors’ rights
generally or by general principles of equity relating to enforceability
(including laws or judicial decisions limiting the right to specific
performance), (iii) confirms, acknowledges and agrees that the Collateral
Documents (A) extend to secure all indebtedness, obligations and liabilities to
be paid, observed, performed and/or discharged thereunder notwithstanding the
modifications to the Credit Agreement documented hereunder and (B) continue in
full force and effect as a continuing security for all indebtedness, obligations
and liabilities the payment, observance, performance and/or discharge of which
is thereby expressed to be secured, (iv) affirms and agrees that this Amendment
shall not constitute a novation, or complete or partial termination of the
Obligations under the Credit Agreement and the other Loan Documents as in effect
prior to the First Amendment Effective Date, and (v) acknowledges and agrees
that it has no defense, set-off, counterclaim or challenge against the payment
of any sums owing under the Credit Agreement and the other Loan Documents or the
enforcement of any of the terms or conditions thereof and agrees to be bound
thereby and perform thereunder.
(b)    Without limiting the above, each Loan Party hereby acknowledges and
confirms that the Collateral granted under the Credit Agreement and the
Collateral Documents continues to secure the Obligations.
7.    Ratification; References; No Waiver. Except as expressly amended by this
Amendment, the Credit Agreement and the other Loan Documents shall continue to
be, and shall remain, unaltered and in full force and effect in accordance with
their terms and, except as expressly provided herein, the execution, delivery
and effectiveness of this Amendment shall neither operate as a waiver of any
right, power or remedy of the Administrative Agent or the Lenders under the
Credit Agreement or any of the Loan Documents nor constitute a waiver of any
Potential Default or Event of Default thereunder. On and after the First
Amendment Effective Date, all references in the Credit Agreement to “this
Agreement,” “hereof,” “hereto”, “hereunder” or words of like


DMEAST #37068871 v7    5



--------------------------------------------------------------------------------




import referring to the Credit Agreement shall mean and be deemed to be
references to the Credit Agreement as amended hereby and all references in any
of the Loan Documents to the Credit Agreement shall be deemed to be to the
Credit Agreement as amended hereby.
(a)    On and after the effectiveness of this Amendment, this Amendment shall
for all purposes constitute a Loan Document.
8.    Release. Recognizing and in consideration of the Lenders' agreements set
forth herein, each Loan Party hereby waives and releases the Administrative
Agent, the Issuing Lender and the Lenders and each of their respective
Affiliates and officers, attorneys, agents, employees and advisors of such
Persons and Affiliates (the “Released Parties”) from any and all losses, claims,
damages, liabilities and related expenses of any kind or nature whatsoever and
howsoever arising that each Loan Party ever had or now has against any of them
through and including the First Amendment Effective Date arising out of or
relating to any acts or omissions with respect to this Amendment, the Credit
Agreement, the other Loan Documents or the transactions contemplated hereby or
thereby; provided, however, that no Released Party (as applicable) is released
from its obligations under the Loan Documents as amended hereby.
9.    Confirmation Regarding TTI Acquisition. The Administrative Agent hereby
confirms that, solely with respect to the TTI Acquisition, the period to comply
with Sections 8.2.6(iii)(B) and (C) of the Credit Agreement shall have been
extended to May 6, 2019 (or such later date as the Administrative Agent may
agree in its discretion).
10.    Waiver. Each Event of Default or Potential Default, if any, relating to
(a) the failure of the Loan Parties to comply with Section 8.2.9 [Subsidiaries]
of the Credit Agreement prior to the First Amendment Effective Date solely in
connection with the TTI Acquisition, (b) the failure of the Loan Parties to
comply with Section 8.2.1 [Indebtedness] or Section 8.2.4 [Loan and Investments]
solely in connection with the Closing Date Existing Intercompany Loans for any
period prior to the First Amendment Effective Date or (c) the failure of the
Loan Parties to obtain prior consent of the Required Lenders to consummate the
TTI Japan Reorganization is hereby waived. The waivers contained herein shall be
limited precisely as drafted and shall not constitute a waiver of any other term
or provision in the Credit Agreement or the other Loan Documents or be
considered a course of conduct or dealing as to any future circumstance,
Potential Default or Event of Default, similar or dissimilar.
11.    Miscellaneous.
(a)    Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or e‑mail shall be effective as delivery of a manually
executed counterpart of this Amendment.
(b)    Integration. This Amendment constitutes the sole agreement of the parties
with respect to the transactions contemplated hereby and shall supersede all
oral negotiations and the terms of prior writings with respect thereto.


DMEAST #37068871 v7    6



--------------------------------------------------------------------------------




(c)    Severability. The provisions of this Amendment are intended to be
severable. If any provision of this Amendment shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.
(d)    Headings. The headings used herein are included for convenience and shall
not affect the interpretation of this Amendment.
(e)    Cost and Expenses. The Borrowers (subject, in the case of the Foreign
Borrowers, to Section 2.1.3 of the Credit Agreement) agree to pay all of the
Administrative Agent’s reasonable out-of-pocket fees and expenses incurred in
connection with this Agreement and the transactions contemplated hereby,
including, without limitation, the reasonable fees and expenses of counsel to
the Administrative Agent.
(f)    Governing Law. This Amendment shall be deemed to be a contract governed
by the Laws of the State of New York in accordance with Section 5-1401 of the
New York General Obligations Law without regard to its conflict of laws
principles that would require application of the laws of another jurisdiction.
(g)    Modifications. No modification hereof or any agreement referred to herein
shall be binding or enforceable unless in writing and signed on behalf of the
party against whom enforcement is sought.
(h)    Incorporation by Reference. The provisions of Sections 1.2 and 11.11 of
the Credit Agreement are incorporated herein by reference, mutatis mutandis.




[SIGNATURE PAGE TO FOLLOW]




DMEAST #37068871 v7    7



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Loan Parties, the Administrative Agent and the Required
Lenders have caused this Amendment to be executed by their duly authorized
officers as of the date first above written.
BORROWERS:


GP STRATEGIES CORPORATION


By:                        


Name:                        


Title:                        






EXECUTED as a deed, and delivered when dated, by GENERAL PHYSICS (UK)
LTD. acting by a Director, (name)…………………………………… in the presence of:




)
)
)
)
)




   (signed)……………………………………
               Director
Witness




 
 



EXECUTED as a deed, and delivered when dated, by GP STRATEGIES HOLDINGS
LIMITED acting by a Director, (name)…………………………………… in the presence of:




)
)
)
)
)




   (signed)……………………………………
               Director
Witness




 
 





First Amendment
DMEAST #37068871    S-1



--------------------------------------------------------------------------------




EXECUTED as a deed, and delivered when dated, by GP STRATEGIES LIMITED acting by
a Director, (name)…………………………………… in the presence of:




)
)
)
)
)




   (signed)……………………………………
               Director
Witness




 
 





EXECUTED as a deed, and delivered when dated, by GP STRATEGIES TRAINING
LIMITED acting by a Director, (name)…………………………………… in the presence of:




)
)
)
)
)




   (signed)……………………………………
               Director
Witness




 
 







GUARANTORS:


GP CANADA HOLDINGS CORPORATION


By:                        


Name:                        


Title:                        








LENDERS:


First Amendment
DMEAST #37068871    S-2



--------------------------------------------------------------------------------




PNC BANK, NATIONAL ASSOCIATION, individually and as Administrative Agent


By:                        


Name:                        


Title:                        


First Amendment
DMEAST #37068871    S-3



--------------------------------------------------------------------------------






WELLS FARGO BANK, N.A.




By:                        


Name:                        


Title:                        




First Amendment
DMEAST #37068871    S-4



--------------------------------------------------------------------------------





BANK OF MONTREAL




By:                        


Name:                        


Title:                        






BANK OF MONTREAL




By:                        


Name:                        


Title:                        








First Amendment
DMEAST #37068871    S-5

--------------------------------------------------------------------------------







HSBC BANK USA, N.A.


By:                        


Name:                        


Title:                        




DMEAST #37068871 v7- 6 -
DMEAST #34592004 v5
EAST\165526135.4

--------------------------------------------------------------------------------





EXHIBIT A
TO
FIRST AMENDMENT


Supplements to
Schedule 8.2.1 and
Schedule 8.2.4


Closing Date Existing Intercompany Loans
Loan Party
Creditor
Debtor
Type
Amount
GP Strategies Corporation
GP Strategies Corporation
GP Strategies India Pvt. Ltd.
Intercompany Note


$2,000,000


GP Strategies Corporation
GP Strategies Corporation
GP Strategies Argentina S.R.L
Intercompany Note


$300,000


GP Strategies Corporation
GP Strategies Corporation
GP Canada Co.
Intercompany Note


$1,000,000


GP Strategies Corporation
GP Strategies Corporation
GP Strategies Denmark ApS
Intercompany Note


$12,000,000


GP Strategies Corporation
GP Strategies Corporation
GP Strategies Ltd.
Intercompany Note


$12,000,000


GP Strategies Corporation
GP Strategies Corporation
General Physics
(UK) Ltd
Intercompany Note


$22,500,000


GP Strategies Corporation
GP Strategies Corporation
GP Strategies
(Malaysia) SDN
BHD
Intercompany Note


$50,000


GP Strategies Corporation
GP Strategies Corporation
General Physics
Corporation
Mexico, S.A. de
C.V.
Intercompany Note


$1,500,000


GP Strategies Corporation
GP Strategies Corporation
GP Strategies Singapore (Asia) Pte. Ltd
Intercompany Note


$2,000,000


GP Strategies Corporation
GP Strategies Corporation
GP Strategies
Taiwan Ltd.
Intercompany Note


$60,000


GP Strategies Corporation
GP Strategies Corporation
GP Strategies
Egypt, LLC
Intercompany Note


$200,000


General Physics (UK) Ltd
General Physics
(UK) Ltd
GP Strategies Holdings Ltd.
Intercompany Note


£2,000,000


GP Strategies Holdings Limited
GP Strategies Holdings Limited
GP Strategies Denmark ApS
Intercompany Note


£5,500,000


GP Strategies Holdings Limited
GP Strategies Holdings Limited
GP Strategies
Sweden AB
Intercompany Note


£100,000


GP Strategies Holdings Limited
GP Strategies Holdings Limited
GP Strategies
Egypt, LLC
Intercompany Note


£400,000







DMEAST #37068871 v7

--------------------------------------------------------------------------------




GP Strategies Holdings Limited
GP Strategies Holdings Limited
GP Strategies
(Hong Kong)
Limited
Intercompany Note


£400,000


GP Strategies Holdings Limited
GP Strategies Holdings Limited
GP Strategies Hungary Kft.
Intercompany Note


£100,000


GP Strategies Holdings Limited
GP Strategies Holdings Limited
GP Strategies Middle East FZ-LLC
Intercompany Note


£1,000,000


GP Strategies Holdings Limited
GP Strategies Holdings Limited
GP Strategies
Danismanlik
Limited Sirketi
Intercompany Note


£500,000


GP Strategies Holdings Limited
GP Strategies Holdings Limited
GP Strategies
Finland Oy
Capital Loan
Agreement


€14,135


GP Strategies Training Limited
GP Strategies Training Limited
Effective People A/S
Intercompany Note


£750,000











DMEAST #37068871 v7